Citation Nr: 0906240	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  03-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury, to include blackouts, migraines, and memory 
loss.  

2.  Entitlement to service connection for the residuals of a 
right ear injury, to include hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Huntington, West Virginia, denying the Veteran's claims of 
service connection.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Louisville, Kentucky in September 2003.  A written transcript 
of that hearing was prepared and a copy of that transcript 
has been incorporated with the record of evidence.  

The Board notes that this claim was previously remanded by 
the Board in November 2005 and March 2007 for additional 
evidentiary development.  Such development has now taken 
place and appellate review may proceed.  

During the pendency of the Veteran's appeal, he was granted 
service connection for a bilateral foot disorder and 
chondromalacia of the right knee.  Since these issues have 
been granted in full, there is no further controversy, and 
these issues are not before the Board.  See 38 U.S.C.A. §§ 
511, 7104.  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran 
suffers from any residuals of a head injury from his military 
service.  

2.  The Veteran's right ear hearing loss did not manifest as 
a result of his military service, and the evidence does not 
demonstrate that he suffers from any additional right ear 
disorder as a result of his military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have residuals of a head injury that 
was incurred in active military service.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  

2.  The Veteran does not have residuals of a right ear injury 
that was incurred in active military service.  38 U.S.C.A. §§ 
1101, 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in April 2002 and January 2006 that fully 
addressed all notice elements.  The April 2002 letter was 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) until 
after the initial adjudication of that claim in an October 
2006 letter, the claim was subsequently readjudicated, no 
prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case (SOC) or supplemental statement of the case 
(SSOC), is sufficient to cure a timing defect).  In any 
event, because the claim is being denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in April 2006 and May 2006 and VA has obtained 
these records as well as the records of the Veteran's 
outpatient treatment with VA.  VA has also obtained copies of 
the Veteran's private medical records.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  


Service Connection for the Residuals of a Head Injury with 
Blackouts, Headaches, and Memory Loss 

The Veteran contends that he is entitled to service 
connection for a head injury, to include residuals such as 
blacking out and migraines.  According to the Veteran, he was 
climbing off of a tank in the rain when he slipped and hit 
his head, causing intense pain.  The Veteran testified that 
while he was trying to seek medical attention the next 
morning, he was struck in the left eye with a baseball.  The 
Veteran reported that he subsequently forgot about these 
events for approximately 30 years until seeing someone on 
television that he believed served with him in the military.  
However, upon review of the record, there is no competent 
medical evidence in support of the Veteran's claim.  As such, 
service connection cannot be granted.  

The Veteran's service medical records establish that the 
Veteran did not suffer a head injury during his military 
service.  According to the Veteran's September 1971 
separation examination, the Veteran's head, face, neck and 
scalp were found to be normal at the time of separation.  
There was no mention of a cracked skull, or of a history of 
head injuries.  The Veteran was noted to have a scar over his 
right eyebrow, which was not noted at the time of enlistment.  
However, the military examiner did not indicate what caused 
this scar.  Also, on the Veteran's report of medical history 
accompanying this examination, the Veteran indicated that he 
was in "good health."  The Veteran also indicated that he 
did not then, nor had he ever, suffered from a head injury, 
frequent or severe headaches, or loss of memory or amnesia.  
The Veteran did note that he suffered from dizziness and 
blackout spells, but the cause of these episodes was not 
noted.  There are no service medical records suggesting that 
the Veteran ever sought treatment for dizziness or blackouts.  

Since there is no in-service medical evidence of a head 
injury, the Board must conclude that the Veteran did not 
suffer a head injury in service that resulted in chronic 
residuals.  The Board recognizes that in a statement received 
by VA in October 2006, the Veteran contended that he had no 
in-service medical records because a Lieutenant destroyed 
them so the Veteran would be able to enter the United States 
Army Reserves.  However, the Board is not compelled by this 
statement.  First, the Veteran has failed to submit any 
evidence in support of this assertion.  Also, as noted above, 
the Veteran indicated on his separation examination that he 
had never injured his head and that his health was good.  
Even if the records of the Veteran's head injury were 
destroyed, which the Board is not conceding, that does not 
explain away the fact that the Veteran specifically stated 
upon separation in 1971 that he never had a head injury.  As 
such, the Board does not find the Veteran's contention that 
his records were thrown away to be credible evidence of an 
in-service head injury.  

Likewise, the Veteran's post-service medical records 
establish that the Veteran does not currently suffer from a 
head injury, or any residuals of a head injury sustained in-
service.  VA has obtained VA outpatient treatment records 
from 1999 to 2003.  There is no medical evidence of record 
prior to February 1999.  These records fail to mention a 
single incident in which the Veteran complained of a head 
injury, or when he sought treatment for the residuals of a 
head injury.  Also, the Veteran was afforded a general VA 
examination in September 1999.  According to the examination 
report, the Veteran's head was normal at this time.  No 
complaints of headaches, dizziness or blackouts were noted 
from the Veteran.  

The Veteran was also afforded VA examination of his head for 
his neurological complaints in April 2006.  The Veteran 
reported to the VA examiner that he injured his head during 
service when he slipped on a tank.  He also reported injuring 
his head the following day when a baseball struck the side of 
his head.  The Veteran reported that he was now experiencing 
dizziness, blackouts, and headaches.  However, the Veteran 
noted that he did not actually lose consciousness and his 
blackouts were described more as tunnel vision than blackouts 
according to the examiner.  

An X-ray image was taken of the Veteran's skull during this 
examination.  There was no sign of an old fracture according 
to the radiologist.  The examiner concluded that an opinion 
could not be offered as to whether or not the Veteran's 
current headaches were related to the Veteran's military 
service - without resorting to speculation - because there 
were no medical records available related to the Veteran's 
head injury and there were multiple other possible causes for 
headaches.  

The Veteran was also provided a separate examination in April 
2006 for his complaints of memory loss.  According to the VA 
examiner, there was no evidence to suggest that the Veteran 
had memory impairment, or that he had any memory impairment 
as a result of his military service.  The Veteran was 
administered a memory test, in which the Veteran scored a 
perfect 30 out of 30.  The examiner noted that the Veteran 
did not exhibit excessive or obvious memory difficulties.  

The Veteran indicated in his September 2003 Travel Board 
hearing testimony that a Dr. N found the Veteran to have 
residuals of a head injury sometime in the 1990s.  According 
to the Veteran, Dr. N found residuals of an old crack which 
were confirmed by X-ray examination.  As such, VA requested 
from Dr. N copies of all treatment records for the Veteran.  
VA received records from 1995 through 1998 in September 2007.  
However, there is no reference to a head injury, or a cracked 
skull as referenced by the Veteran, in any of these records.  
There is no indication that the Veteran was ever found to 
have residuals of a head injury, ever treated for residuals 
of a head injury, or ever had X-rays taken of his head.  As 
such, these records provide no evidentiary support for the 
Veteran's claim.  

Aside from the medical evidence described above, the Board 
has also considered the lay opinions and statements provided 
to VA by the Veteran and his wife.  VA received a statement 
from the Veteran's wife in June 2002, indicating that the 
Veteran had suffered from headaches and a personality change 
since his head injuries of 1971.  Also, the Veteran testified 
in September 2003 about his head injury, noting that he now 
has dizzy spells and black outs as a result of this injury.  

However, VA does not find the opinions provided by the 
Veteran and his wife to be competent medical evidence.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  In this case, the Veteran and his 
wife both believe that the Veteran has headaches, blackouts 
and dizziness as a result of an in-service head injury.  
However, without any medical evidence suggesting that the 
Veteran ever injured his head, and without any evidence 
suggesting that the Veteran has blackouts, headaches or 
dizziness related to his military service, the Board does not 
find the Veteran's opinions to be persuasive.  

As a final matter, when considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the Veteran has been separated from active duty 
for more than 35 years, and there is no evidence of the 
Veteran seeking treatment for the residuals of a head injury.  
In fact, the Veteran did not even complain of an in-service 
head injury until filing his claim in March 2002.  The 
absence of any evidence related to a head injury for more 
than 30 years after separation from service tends to 
establish that the Veteran does not have a head injury 
related to his military service.

The Board recognizes that the Veteran has testified that he 
forgot these events ever took place until his memory was 
jarred upon seeing someone he thought he recognized from his 
time in service.  However, the Board must consider the fact 
that the Veteran did not seek medical care for any residuals 
of a head injury for nearly 3 decades after his active duty.  
Even if the Veteran did not remember the root cause of his 
head problems, there should be evidence of the Veteran at 
least seeking treatment for the problems within 30 years of 
separation from service.  Furthermore, VA received a letter 
from the Veteran's wife in June 2002, indicating that she saw 
the Veteran's head and eye bandaged when he came home the day 
of the incident with the baseball.  Therefore, even if the 
Veteran did forget that these events took place as a result 
of his head injury, there is no evidence suggesting that the 
Veteran's wife would have forgotten as well.  Finally, the 
April 2006 VA examiner noted that the Veteran exhibited no 
apparent signs of memory impairment and scored a perfect 30 
out of 30 on his memory evaluation.  

In conclusion, there must be a current diagnosis of a 
disorder, as well as evidence of in-service incurrence of a 
disorder, for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  In the present case, 
there is no evidence of a head injury and, while the Veteran 
reports headaches and blackouts, there is no evidence linking 
this to military service.  Without a medical diagnosis of the 
disorder for which benefits are being sought, the Board must 
deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Likewise, without any evidence of the in-
service incurrence of a disorder, the Veteran's claim must be 
denied.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a head injury must be denied.



Residuals of Right Ear Injury, to Include Hearing Loss 

The Veteran contends that he is entitled to service 
connection for a right ear disorder.  According to the 
Veteran, he heard a pop after he fell off of a ladder while 
chipping paint and struck the right side of his head, causing 
hearing loss.  However, upon review of the record, the Board 
has been unable to find any competent medical evidence in 
support of this claim.  As such, service connection cannot be 
granted.  

The Veteran's service medical records are silent of any 
complaints of, or treatment for, a right ear disorder, to 
include hearing loss.  They also do not indicate that the 
Veteran ever sought treatment for falling off of a ladder, a 
scaffold, or any other object.  Upon separation, the 
Veteran's ears were found to be normal.  Also, according to 
the Veteran's separation examination, he did not suffer from 
hearing loss at the time of separation.  On the authorized 
audiological evaluation of September 1971, pure tone 
thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
No Data
0
LEFT
0
0
0
No Data
0

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2008).  As such, the above audiometric examination 
establishes that the Veteran did not have impaired hearing at 
the time of his separation from the military.  

Also, in the Veteran's self-report of medical history 
accompanying his separation examination, he indicated that he 
did not then, nor had he ever, suffered from hearing loss, 
ear, nose or throat trouble, or a head injury of any kind.  
Based on the above information, the Board finds that a right 
ear disorder, including hearing loss, did not manifest during 
the Veteran's active military duty.  

The Veteran's outpatient treatment with VA also fails to 
establish that the Veteran suffered from a right ear disorder 
for approximately 30 years after his separation from service.  
There are no records of the Veteran seeking treatment for his 
right ear or for hearing loss.  According to the Veteran's 
September 1999 VA examination report, the Veteran had wax in 
both ear canals that prevented visualization of his tympanic 
membranes.  His canals were noted to be otherwise normal, and 
there is no indication that the Veteran complained of hearing 
loss at this time.  

The Veteran was afforded a VA audio examination in May 2006.  
This is the first medical evidence of record relating to an 
ear disorder or hearing loss.  The Veteran reported to the 
examiner that he fell off of a tank during his military 
service and that he fell off a scaffold, hitting the ground 
and hearing his ears pop.  He complained of suffering from 
hearing loss and tinnitus at the time of examination.  The VA 
examiner noted that neither of these incidents appears to 
have resulted in any ear problems at the time.  The Veteran 
also reported intermittent episodes of tinnitus.  

Audiological evaluation was performed as part of this 
examination, and pure tone thresholds, in dB, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
40
50
LEFT
20
20
20
55
40

Pure tone threshold averages were 40 dB for the right ear and 
33.75 dB for the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.  The examiner noted that 
otoscopic examination revealed near-occluding accumulations 
of cerumen in both ears.  

The above results indicate that the Veteran does currently 
suffer from a hearing loss disability.  As previously noted, 
for VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater.  38 C.F.R. § 3.385.  However, the VA 
audiologist concluded that the Veteran's hearing loss and 
tinnitus were not related to the Veteran's military service.  
The audiologist noted that the Veteran had normal hearing 
thresholds at the time of separation.  Also, it was noted 
that the Veteran did not report the onset of his tinnitus to 
be in close proximity, time wise, to his military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a right ear 
disorder, to include right ear hearing loss.  The evidence 
establishes that the Veteran did not suffer from an ear 
disorder or hearing loss during his military service.  It 
also establishes that while the Veteran currently suffers 
from impaired hearing, it is not related to his military 
service.  

The Board has again considered the testimony provided by the 
Veteran in this case.  According to the September 2003 Travel 
Board hearing, the Veteran indicated that the only thing he 
could think of that would have caused his right ear disorder 
was falling off of a ladder during his military service.  
However, as previously discussed, the Veteran is not 
competent to offer an opinion as to the etiological 
manifestations of a medical disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, the medical evidence in this 
case establishes that the Veteran's ear disorder was not a 
result of the Veteran's military service.  As such, the Board 
is not persuaded by the Veteran's testimony.  

Finally, the Board again notes that when considering whether 
or not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the veteran did not complain of the disorder at 
issue.  See Maxson, 12 Vet. App. at 459 (1999) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
hearing loss or an ear disorder for approximately 35 years 
after separation from service tends to establish that the 
Veteran's current hearing loss is not a result of his 
military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right ear disorder, to include 
hearing loss, must be denied.

ORDER

Entitlement to service connection for a head injury, to 
include residuals of blackouts and migraines is denied.  

Entitlement to service connection for a right ear injury is 
denied.  



____________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


